Paul Douglas




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 31, 2015

                                   No. 04-15-00155-CV

             BEXAR COUNTY HOSPITAL d/b/a University Health System,
                               Appellant

                                            v.

                                 Paul Douglas HARLAN,
                                        Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-11941
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court